Exhibit Final Transcript Conference Call Transcript SUP - Q1 2008 Superior Industries Earnings Conference Call Event Date/Time: May. 09. 2008 / 1:00PM ET CORPORATE PARTICIPANTS Steven Borick Superior Industries International, Inc. – Chairman, CEO and President Erika Turner Superior Industries International, Inc. - CFO Michael O'Rourke Superior Industries International, Inc. - EVP, Sales & Administration Bud Fanelli Superior Industries International, Inc. – VP, Corporate Controller CONFERENCE CALL PARTICIPANTS David Leiker Robert W. Baird - Analyst Joe Durham Credit Suisse - Analyst Matt Mishan KeyBanc Capital Markets - Analyst Jeff Linroth Leaving It Better LLC - Analyst Jake Crandlemire Ramsey Assets - Analyst Tom Fogarty Silverstone Capital - Analyst PRESENTATION Operator Good day, and welcome to the Superior Industries first quarter 2008 earnings teleconference. For opening remarks and introductions I would like to turn the call over to Mr.
